DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.

	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The following claim element was not described: “multiple copies of the image are sent using multiple applications in event that the level type is high”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8, 9, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Herz (US 7,577,199) in view of Lemberger et al. (US 2018/0338120).

Regarding claim 1, Herz discloses an information subscription method, comprising:
acquiring event information for representing an event occurring in a space where a monitoring device is located, the event information being a general description about the event (see col. 5 lines 36-53, where Herz discusses monitoring a location and detecting motion events);
when the event information meets a preset condition, acquiring an image captured by the monitoring device and corresponding to the event information, wherein the preset condition is that a level type corresponding to the event information is equal to or greater than a preset level threshold value, the preset condition is preset by a user (see col. 5 lines 36-53, where Herz discusses capturing images and determining motion vectors are greater than or equal to a threshold value); sending the image to a first terminal corresponding to the monitoring device (see col. 7 lines 33-35, where Herz discusses user at a remote location can be alerted of the triggering event and can view one or more images of the object transmitted via the network).
Lemberger teaches the preset level threshold value is preset by the user (see para. 0007, 0469, where Lemberger discusses a user defined threshold rule); and
sending the image to a first terminal corresponding to the monitoring device, wherein a selection of ways for sending the image depends on the level type, and multiple copies of the image are sent using multiple applications in event that the level type is high (see para. 0468, 0469, 0494, where Lemberger discusses assigning priority levels for events and transmitting and/or presenting the video streams according to their relative priorities).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Herz with Lemberger to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to perform event detection.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Herz in this manner in order to improve event detection and determining the location of the sensor that detected the event.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Herz, while the teaching of Lemberger continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating the location of the sensor that captured an event to properly perform image surveillance.  The Herz and Lemberger systems 

Regarding claim 2, Herz discloses wherein the preset condition is that an information type corresponding to the event information is a preset information type (see col. 5 lines 36-53, where Herz discusses capturing images and determining motion vectors are greater than or equal to a threshold value).
The same motivation of claim 1 is applied to claim 2.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Herz with Lemberger to derive at the invention of claim 2.  The result would have been expected, routine, and predictable in order to perform event detection.  

Claim 8 is rejected as applied to claim 1 as pertaining to a corresponding method.
Claim 9 is rejected as applied to claim 2 as pertaining to a corresponding method.
Claim 15 is rejected as applied to claim 1 as pertaining to a corresponding non-transitory computer-readable storage medium.
Claim 16 is rejected as applied to claim 2 as pertaining to a corresponding non-transitory computer-readable storage medium.

s 4-6, 11-13, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Herz (US 7577199) in view of Lemberger et al. (US 2018/0338120) in view of Laska et al. (US 9,082,018).

Regarding claim 4, Herz and Lemberger do not expressly disclose wherein acquiring event information for representing the event occurring in the space where the monitoring device is located comprises: acquiring first event information generated by an intelligent terminal device according to triggering of the event, and determining the first event information as the event information.  However, Laska teaches wherein acquiring event information for representing the event occurring in the space where the monitoring device is located comprises: acquiring first event information generated by an intelligent terminal device according to triggering of the event, and determining the first event information as the event information (see col. 64 lines 38-44, where Laska discusses detecting a face associated with a motion event).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Herz and Lemberger with Laska to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to perform event detection.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Herz and Lemberger in this manner in order to improve event detection and determining the location of the sensor that detected the event.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Herz and Lemberger, while the teaching of Laska continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating 

Regarding claim 5, Herz and Lemberger do not expressly disclose wherein acquiring event information for representing the event occurring in the space where the monitoring device is located comprises: acquiring the first event information generated by an intelligent terminal device according to triggering of the event; performing face recognition on the image captured by the monitoring device, and determining an event execution body corresponding to the first event information; and generating second event information according to the first event information and the event execution body, and determining the second event information as the event information.  However, Laska teaches wherein acquiring event information for representing the event occurring in the space where the monitoring device is located comprises: acquiring the first event information generated by an intelligent terminal device according to triggering of the event (see col. 64 lines 38-44, where Laska discusses detecting a face associated with a motion event);
performing face recognition on the image captured by the monitoring device, and determining an event execution body corresponding to the first event information (see col. 64 lines 38-44, where Laska discusses detecting a face associated with a motion event); and 
generating second event information according to the first event information and the event execution body, and determining the second event information as the event information (see col. 64 lines 38-44, where Laska discusses detecting a face associated with a motion event).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to 
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Herz and Lemberger in this manner in order to improve event detection and determining the location of the sensor that detected the event.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Herz and Lemberger, while the teaching of Laska continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating the location of the sensor that captured an event to properly perform image surveillance.  The Herz, Lemberger, and Laska systems perform event detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 6, Herz and Lemberger do not expressly disclose wherein acquiring event information for representing the event occurring in the space where the monitoring device is located comprises: when a change in the image captured by the monitoring device is detected, analyzing the image to obtain the event information according to a pretrained event classifier.  However, Laska teaches wherein acquiring event information for representing the event occurring in the space where the monitoring device is located comprises: when a change in the image captured by the monitoring device is detected, analyzing the image to obtain the event information according to a pretrained event classifier (see col. 43 line66 – col. 44 lines 16, where Laska discusses training a categorization model based on a training data set containing motion vectors corresponding to various known event categories).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Herz and Lemberger with Laska to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to perform event detection.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Herz and Lemberger in this manner in order to improve event detection and determining the location of the sensor that detected the event.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Herz and Lemberger, while the teaching of Laska continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating the location of the sensor that captured an event to properly perform image surveillance.  The Herz, Lemberger, and Laska systems perform event detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claim 11 is rejected as applied to claim 4 as pertaining to a corresponding method.
Claim 12 is rejected as applied to claim 5 as pertaining to a corresponding method.
Claim 13 is rejected as applied to claim 6 as pertaining to a corresponding method.
Claim 18 is rejected as applied to claim 4 as pertaining to a corresponding non-transitory computer-readable storage medium.

Claim 20 is rejected as applied to claim 6 as pertaining to a corresponding non-transitory computer-readable storage medium.

s 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Herz (US 7,577,199) in view of Lemberger et al. (US 2018/0338120) in view of Laska et al. (US 9,082,018) in view of Dixon et al. (US 2016/0364966).

Regarding claim 7, Herz, Lemberger, and Laska do not expressly disclose further comprising: when the first event information is acquired, determining a position of the intelligent terminal device corresponding to the first event information; and regulating a capturing orientation of the monitoring device according to the position of the intelligent terminal device to locate the intelligent terminal device within a capturing region of the monitoring device.  However, Dixon teaches further comprising: when the first event information is acquired, determining a position of the intelligent terminal device corresponding to the first event information; and regulating a capturing orientation of the monitoring device according to the position of the intelligent terminal device to locate the intelligent terminal device within a capturing region of the monitoring device (see para. 0202, 0295-0296, where Dixon discusses changing the angles of the camera detecting events in a region).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Herz, Lemberger, and Laska with Dixon to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to perform event detection.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Herz, Lemberger, and Laska in this manner in order to improve event detection and locating the sensor that detected the event to make proper adjustments to the camera’s field of view, therefore improving event detection.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or 

Claim 14 is rejected as applied to claim 7 as pertaining to a corresponding method.

Conclusion

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663